      Case 2:18-cv-00900-WBS-JDP Document 214 Filed 11/10/20 Page 1 of 3

 1   PHILIP J. POGLEDICH, County Counsel (Bar No. 197110)
     ERIC MAY, Senior Deputy County Counsel (Bar No. 245770)
 2   OFFICE OF THE COUNTY COUNSEL
     625 Court Street, Room 201
 3   Woodland, CA 95695
     Telephone: (530) 666-8172
 4   philip.pogledich@yolocounty.org
     eric.may@yolocounty.org
 5
     JENNIFER HARTMAN KING (SBN 211313)
 6   ALANNA LUNGREN (SBN 269668)
     ANDREYA WOO NAZAL (SBN 327651)
 7   HARTMAN KING PC
     520 Capitol Mall, Suite 750
 8   Sacramento, CA 95814
     Telephone: (916) 379-7530
 9   Facsimile: (916) 379-7535
     JHartmanKing@HartmanKingLaw.com
10   ALungren@HartmanKingLaw.com
     AWooNazal@HartmanKingLaw.com
11

12   Attorneys for Third-Party Defendant
     And Counter-Claimant
13   COUNTY OF YOLO
14
                                  UNITED STATES DISTRICT COURT
15
                                 EASTERN DISTRICT OF CALIFORNIA
16

17 CITY OF WEST SACRAMENTO,                       Case No.: 2:18-CV-00900-WBS-JDP
   CALIFORNIA, et al.,
18
              Plaintiffs,                          JOINT STIPULATION AND ORDER TO
19                                                 EXTEND TIME FOR R AND L BUSINESS
                                                   MANAGEMENT’S OPPOSITION TO THE
20        v.                                       COUNTY OF YOLO’S MOTION FOR
                                                   SUMMARY JUDGMENT, AND THE
21 R AND L BUSINESS MANAGEMENT, a                  COUNTY OF YOLO’S REPLY TO
   California corporation, f/k/a STOCKTON          OPPOSITION
22 PLATING, INC., d/b/a CAPITOL PLATING,
   INC., a/k/a CAPITOL PLATING, a/k/a              [LR 143]
23 CAPITAL PLATING, et al.,
                                                  Hearing Date: November 16, 2020
24                                                Time:           1:30 p.m.
                   Defendants;                    Location:       Courtroom 5
25                                                District Judge: Hon. William B. Shubb

26
   AND RELATED COUNTER, CROSS, AND
27 THIRD-PARTY CLAIMS.

28

     00040639.1                               1
                     JOINT STIPULATION AND ORDER TO EXTEND TIME FOR R&L OPPOSITION
                                 AND COUNTY OF YOLO REPLY TO OPPOSITION
      Case 2:18-cv-00900-WBS-JDP Document 214 Filed 11/10/20 Page 2 of 3

 1                                              STIPULATION
 2            Third-Party Plaintiffs R and L Business Management and John Clark (collectively, “R&L”)
 3   and Third-Party Defendant and Counter-Claimant County of Yolo (“County”) (collectively, “the
 4   Stipulating Parties”), by and through their respective counsel, hereby stipulate as follows:
 5            WHEREAS, on October 5, 2020, the County filed and served a Notice of Motion and
 6   Motion for Summary Judgment (ECF 207) in favor of the County and against R&L’s Amended
 7   Third-Party Complaint Against County of Yolo (ECF 116);
 8            WHEREAS, pursuant to Local Rule (“LR”) 230(c) of the United States District Court for
 9   the Eastern District of California, the deadline for R&L to file and serve its opposition to the
10   County’s Motion for Summary Judgment is November 2, 2020;
11            WHEREAS, pursuant to LR 230(d), the deadline for the County to file and serve its reply to
12   R&L’s opposition to the County’s Motion for Summary Judgment is November 9, 2020;
13            WHEREAS, the Stipulating Parties’ respective opposition and reply filing deadlines were
14   not set by order of the Court and neither of the Stipulating Parties’ have received previous
15   extensions of time for this particular issue;
16            WHEREAS, the Stipulating Parties agree to extend R&L’s November 2, 2020, deadline to
17   file and serve its opposition by one (1) day, to November 3, 2020; and
18            WHEREAS, the Stipulating Parties also agree to extend the County’s November 9, 2020,
19   deadline to file and serve its reply to R&L’s opposition by one (1) day, to November 10, 2020.
20            NOW THEREFORE, the Stipulating Parties hereby stipulate pursuant to LR 144 to extend
21   R&L’s November 2, 2020, deadline to file and serve its opposition by one (1) day, to November 3,
22   2020, and the County’s November 9, 2020, deadline to file and serve its reply to R&L’s opposition
23   by one (1) day, to November 10, 2020.
24            IT IS SO STIPULATED.
25

26
27

28                                       [Signatures on Following Page]

     00040639.1                                      2
                       JOINT STIPULATION AND ORDER TO EXTEND TIME FOR R&L OPPOSITION
                                   AND COUNTY OF YOLO REPLY TO OPPOSITION
      Case 2:18-cv-00900-WBS-JDP Document 214 Filed 11/10/20 Page 3 of 3

 1   Dated: November 2, 2020                        Respectfully submitted,
 2                                                  HARTMAN KING PC
 3
                                                    By:     /s/Alanna Lungren
 4
                                                            JENNIFER HARTMAN KING
 5                                                          ALANNA LUNGREN
                                                             ANDREYA WOO NAZAL
 6                                                          Attorneys for Third-Party Defendant and
                                                            Counter-Claimant
 7                                                          COUNTY OF YOLO
 8   Dated: November 2, 2020                        Respectfully submitted,
 9
                                                    LEWIS BRISBOIS BISGAARD & SMITH LLP
10
                                                    By: /s/ Ryan Matthews (as authorized on 11/02/20)
11                                                          RYAN MATTHEWS
                                                            Attorneys for Third-Party Plaintiffs
12                                                          R AND L BUSINESS MANAGEMENT
                                                            AND JOHN CLARK
13

14

15                                                      ORDER
16
              Pursuant to the above Stipulation of the Parties,
17            IT IS SO ORDERED.
18

19   Dated: November 9, 2020

20
21

22

23

24

25

26
27

28

     00040639.1                                     3
                        JOINT STIPULATION AND ORDER TO EXTEND TIME FOR R&L OPPOSITION
                                    AND COUNTY OF YOLO REPLY TO OPPOSITION
